Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yagoub M. Mohamed petitions for a writ of mandamus, alleging that the district court has unduly delayed in acting on his petition for a writ of error coram nobis. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that, on December 31, 2013, the court denied Mohamed’s petition. Accordingly, because the district court recently decided Mohamed’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and deny Mohamed’s motion to expedite the decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.